Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                    CASE NO. 0:20-cv-60461-RUIZ


  VAL SKLAROV, individually

          Plaintiff,

  vs.

  CO-DIAGNOSTICS, INC., a Utah corporation.

        Defendant.
  _________________________________________/

                DEFENDANT’S MOTION FOR SANCTIONS UNDER RULE 11

          Defendant, Co-Diagnostics, Inc. (“CODX”), through undersigned counsel and pursuant to

  Rule 11 of the Federal Rules of Civil Procedure, hereby moves for sanctions against Plaintiff, Val

  Sklarov, and his counsel, and states:

          1.      On February 5, 2020, Plaintiff commenced this lawsuit in the Circuit Court of the

  17th Judicial Circuit in and for Broward County, Florida, which was recently removed to this

  Court. [DE 1].

          2.      Plaintiff’s Complaint [DE 1-2] is entirely frivolous, legally and factually, most

  notably in that it fails to set forth any factual allegations whatsoever which may support any of the

  spurious claims asserted. In fact, as discussed below, the Complaint is so devoid of factual

  allegations, as well as factual or legal support, as to render same sanctionable under Rule 11.

          3.      The entire underpinning of Plaintiff’s Complaint – all five baseless counts – is set

  forth in a single factual allegation: “Plaintiffs [sic] come to the court to seek relief from the incident

  that occurred when Defendant issued negative statements about Plaintiff in its most recently filed
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 2 of 8



  quarterly, annual and current reports with the Securites & Exchange Commission (“SEC”). The

  Defendant is liable for civil penalties under defamation.” Compl. at ¶ 7. What follows that single

  allegation is forty rambling paragraphs, spread out over five counts, that do nothing more than

  blindly (and incorrectly) recite the elements of various causes of action, replete with citations to

  inapposite case law and summaries of common law.

         4.      Whether by happenstance or design – we suspect the latter – Plaintiff wholly failed

  to actually identify the “negative statements” about him that purportedly form the basis for his

  claims. That is because the only statement CODX has ever published about Plaintiff was nothing

  more than a short recitation of the truth. It appeared in CODX’s Form 8-K, filed with the SEC on

  January 18, 2019. 1 In pertinent part, CODX’s 8-K provided (emphasis added):

         On January 18, 2019, Bentley Rothschild Financial LLC (“Bentley”) filed a
         Schedule 13G claiming it was the owner of 1,134,897 shares of common stock of
         Co-Diagnostics, Inc. (the “Company”).

         Bentley purportedly obtained the shares as a result of a Second Addendum, dated
         December 4, 2018 (“ Second Addendum ”) to a Master Loan Agreement, dated
         April 2, 2018 (the “ Master Loan Agreement ”), between Dr. Brent Satterfield, the
         Company’s Chief Science Officer and one of the Company’s directors, and
         America 2030 Capital (“ America 2030 ” and, together with Bentley, the “ Lenders
         ”). The Master Loan Agreement purported to be a loan agreement that required Dr.
         Satterfield to pledge his 2,269,795 shares of the Company’s common stock, which
         Dr. Satterfield did by transferring the 2,269,795 shares of common stock evenly
         between Bentley and America 2030 as required by the Second Addendum. Dr.
         Satterfield received approximately $66,000 from the Lenders. The Second
         Addendum was signed by Dr. Satterfield and Val Sklarov, who signed as the
         Operations Manager of both Bentley and America 2030.

         After America 2030 presented a legal opinion to the Company’s transfer agent,
         drafted by Steve Roberts, an attorney from Baton Rouge, Louisiana, the transfer
         agent transferred 1,134,898 shares of the Company’s common stock to a brokerage
         account for America 2030. The Company estimates that America 2030 sold
         approximately 900,000 shares of the Company’s common stock.



  1
   The complete Form 8-K is accessible here:
  https://www.sec.gov/Archives/edgar/data/1692415/000149315219000974/form8-k.htm


                                                   2
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 3 of 8



         Dr. Satterfield filed an action in the Supreme Court of the State of New York (New
         York County) and obtained a preliminary injunction against America 2030,
         Bentley, and the Company’s transfer agent (Index no. 650311/2019). Dr. Satterfield
         believes the shares were sold wrongfully by America 2030 as part of a fraudulent
         scheme.

         5.      Therefore, same statement very clearly cannot form the basis for a defamation claim

  and Plaintiff has not and cannot plead a single fact to support his claims.

         6.      Moreover, as discussed below and in CODX’s recently filed Motion to Dismiss,

  the Complaint is legally insufficient and falls fall short of meeting any acceptable standard of

  pleading.

         7.      Under Rule 11, if Plaintiff continues to pursue this lawsuit, Plaintiff’s counsel is

  deemed to certify to this Court that “the factual contentions have evidentiary support or, if

  specifically so identified, will likely have evidentiary support after a reasonable opportunity for

  further investigation or discovery,” and that “the claims … and other legal contentions are

  warranted by existing law.” Fed. R. Civ. P. 11(b)(2) and (3).

         8.      Not only is there no factual support for any of the evidentiary contentions, as

  detailed above, but the claims are not warranted by law, and with respect to certain of same claims,

  no attempt to plead any facts was even made.

         9.      First, all three of the defamation claims asserted are insufficiently pled as a matter

  of law. Indeed, were if not for the fact that CODX has only ever made a single statement about

  Plaintiff, the pleadings are so devoid of any factual allegations that CODX would otherwise be

  unable to ascertain what the actual basis of the lawsuit is.

         10.     As counsel for Plaintiff is aware (or should have been aware before filing the

  Complaint), in order to adequately plead a claim for defamation Plaintiff must allege (1) the

  publication; (2) of a false statement; (3) with knowledge or negligence as to the falsity of the




                                                    3
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 4 of 8



  matter; (4) causing actual damages; and (5) the statement must actually be defamatory. Internet

  Solutions Corp. v. Marshall, 39 So.3d 1201, 1214 (Fla. 2010).

            11.   Plaintiff has not pled a single allegedly defamatory statement, or any statement

  whatsoever, made by CODX about Plaintiff. Therefore, the Complaint fails the most basic

  pleadings requirements under federal law (Rule 8) or state law (Fla. R. Civ. P. 1.110). To that

  extent, the Complaint is vague and indefinite and is subject to immediate dismissal. Moreover,

  the alleged defamatory statement must actually be set out in the complaint. See Edward L. Nezelek,

  Inc. v. Sunbeam Television Corp., 413 So.2d 51, 55 (Fla. 3d DCA 1982) (alleged defamatory

  statement must be set out in the complaint, though need not be verbatim); Cooper v. Miami Herald

  Publishing Co., 31 So.2d 382, 384 (Fla. 1947).

            12.   As such, the very first and most important element, and in fact the entire basis of

  any defamation claim, has not been set forth and on that basis alone the allegations provide no

  basis upon which relief may be granted. Indeed, the only attempted allegation concerning any

  statement by CODX, albeit entirely insufficient and vague, is that it published some unspecified

  statement ostensibly referring to Plaintiff as a dangerous corporation that engaged in

  discrimination. This is nonsensical – the Plaintiff is an individual not a corporation – and seems

  more likely an artifact of Plaintiff’s counsel having copied and pasted pleadings from a different

  action.

            13.   Obviously, since no statement is alleged to have been published, Plaintiff cannot

  be said to have alleged, and he did not allege, that any such a statement was false, thus failing the

  second element. Next, Plaintiff failed to allege knowledge or negligence as to the falsity of any

  statement ostensibly made by CODX about Plaintiff, failing the third element of the claim.

  Plaintiff’s counsel has only baldly asserted Plaintiff has been damaged in the amount of millions




                                                   4
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 5 of 8



  of dollars without a single specific allegation as to how he was ostensibly so damaged. Finally,

  and again since Plaintiff has failed to actually identify any statement allegedly published by CODX

  regarding Plaintiff, Plaintiff cannot have possibly plead that the statement was actually defamatory

  and has failed to plead facts sufficient to make out the fifth element.

         14.     Therefore, Plaintiff has, astoundingly, failed to plead a single element of this basic

  claim. The claim is subject for immediate dismissal and must be withdrawn. As a corollary, the

  claims for defamation per se and defamation by implication fail for same reasons, and most

  specifically because no defamatory statements were actually alleged. These claims must be

  withdrawn as well.

         15.     Next, Plaintiff has similarly failed to plead a cause of action for breach of fiduciary

  duty. Instead, Plaintiff’s counsel cited various case law generally describing various duties owed

  by corporations and their officers and directors. In order to adequately state this claim, Plaintiff

  must have alleged (1) the existence of a fiduciary duty; (2) breach of same duty; and (3) resulting

  damages. Gracey v. Eaker, 837 So.2d 348, 353 (Fla. 2002). Once again, Plaintiff failed to allege

  a single fact towards a single element of this claim. First, while the Complaint recites random case

  law describing duties generally owed, Plaintiff has not alleged any specific duty which was owed

  to him, and the Complaint does not allege any basis upon which any hypothetical duty might be

  owed. Second, Plaintiff has not alleged that any conceivable fiduciary duty, whether alleged,

  hypothetical or otherwise, has been breached in any respect. Finally, Plaintiff have not alleged

  any manner or measure of damages. Therefore, again, Plaintiff has failed to plead a single element

  of the claim and it must be withdrawn. Incidentally, Plaintiff did not allege a single element of

  this claim because he cannot allege a single element of this claim; it is a factual impossibility.




                                                    5
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 6 of 8



         16.     Finally, Plaintiff’s claim for extortion and tortious interference fails for a similar

  lack of any factual allegations; as well for lack of any facts rooted in reality. First, while the count

  is styled as one claiming extortion and tortious interference, these are distinct claims, yet not a

  single paragraph of this count, nor any paragraph contained within the entire Complaint, even

  arguable pertains to tortious interference. No business relationships or contracts are alleged, and

  therefore no interference or damages were, or could have been, alleged. Second, similar to the

  claim for breach of fiduciary duty, the Complaint simply refers to certain case law concerning the

  claim of extortion, but does not make any factual allegations to support such a claim against

  CODX. As such, the claims ostensibly asserted under this count are deficiently plead, as a matter

  of law, and must be withdrawn. Once again, Plaintiff did not allege a single element of this claim

  because he cannot allege a single element of this claim; it is a factual impossibility.

         17.     Therefore, it is clear that in light of the actual statements made in CODX’s SEC

  filings, no claim for defamation of any type exists. Additionally, each of the defamation claims

  were insufficiently plead.

         18.     Moreover, Plaintiff made no attempt to make a single factual allegation in support

  of his remaining claims, and no facts exist which could even theoretically support such claims.

         19.     Undersigned counsel takes no pleasure in filing this type of motion. But, as set

  forth above, Plaintiff’s Complaint is so completely and utterly devoid of factual or legal basis, that

  the fact that CODX is forced to any spend time and money defending it warrants the imposition of

  sanctions.

         WHEREFORE, Defendant Co-Diagnostics, Inc. respectfully requests that this Court enter

  an Order sanctioning Plaintiff and his counsel, as appropriate, under Rule 11, and award Defendant

  such other and further relief as the Court deems appropriate.




                                                     6
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 7 of 8



            Dated: April 11, 2020                /s/ Josh Spoont
                                                 Joshua L. Spoont
                                                 josh@sodhispoont.com
                                                 Florida Bar No. 53263
                                                 Eric M. Sodhi
                                                 eric@sodhispoont.com
                                                 Florida Bar No. 583871
                                                 SODHI SPOONT PLLC
                                                 3050 Biscayne Blvd., Suite 904
                                                 Miami, Florida 33137
                                                 Co-Counsel for Defendant

              CERTIFICATE OF COMPLIANCE WITH RULE 11 SAFE HARBOR 2
            I hereby certify that on March 9, 2020, I served (but did not file, in accordance with Rule

  11) the foregoing via e-mail and U.S Mail upon:

      Jaitegh Singh, Esq.
      Singh Law Firm, P.A.
      6610 N. University Dr., Ste. 220
      Ft. Lauderdale, FL 33321
      jt@jtsinghlaw.com
      Counsel for Plaintiff

                                                 /s/ Josh Spoont
                                                 Joshua L. Spoont




  2
   Defendant allowed Plaintiff additional time to dismiss this action pursuant to Rule 11, through
  end of day on April 9, 2020. This motion, as filed, is identical to the motion served on March 9,
  2020, with the sole exceptions being this additional Certificate of Compliance, the Certificate of
  Service, the addition of Judge Ruiz’s name to the case number, and a modification to the
  WHEREFORE clause to remove reference to giving Plaintiff 21 days to dismiss this action, since
  Plaintiff failed to dismiss this action during the time allowed.


                                                     7
Case 0:20-cv-60461-RAR Document 13 Entered on FLSD Docket 04/11/2020 Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 11, 2020, I electronically filed the foregoing with the Clerk

  of the Court by using the CM/ECF system, and served the foregoing via e-mail upon:

   Jaitegh Singh, Esq.
   Singh Law Firm, P.A.
   6610 N. University Dr., Ste. 220
   Ft. Lauderdale, FL 33321
   jt@jtsinghlawfirm.com
   Counsel for Plaintiff


                                                       /s/ Josh Spoont
                                                       Joshua L. Spoont




                                                  8
